Citation Nr: 9903628	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently assigned a 10 percent disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to July 
1980.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for an 
evaluation in excess of 10 percent for his bilateral hearing 
loss.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

In addition, the Board notes that in his Notice of 
Disagreement of June 1998 and in his Substantive Appeal of 
August 1998, the veteran appears to have raised a new issue 
of entitlement to service connection for tinnitus.  The RO 
denied this claim in an August 1998 rating decision, and 
there is no indication that the veteran has filed a notice of 
disagreement with that determination at this time.  The Board 
notes further, that it appears that the veteran, in a January 
1997 statement, is raising the issue of his entitlement to an 
earlier effective date for the award of a 10 percent 
disability evaluation for his service-connected bilateral 
hearing loss.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The results of audiometric testing conducted in June 1997 
are unreliable.  Electrophysiological testing showed the 
veteran's hearing to be essentially normal in the low and mid 
frequencies, with no more than a mild high frequency average 
hearing loss, bilaterally.  




CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.14, 4.85, 4.87, (Diagnostic Code 
6101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has held 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Accordingly, the Board finds that 
the veteran's claim for an increased evaluation for bilateral 
hearing loss is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). 

Once a well-grounded claim has been presented, the VA has a 
duty to assist in the development of facts that are pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a).  the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  The evidence includes 
the veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
statements by the veteran.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required with respect to the veteran's claim 
for a disability evaluation in excess of 10 percent for his 
bilateral hearing loss.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  Such 
determinations are made by evaluating the extent to which the 
veteran's service-connected disability affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Rating Schedule.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85, et seq.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

In this case, service connection was initially granted for 
right ear conductive hearing loss by a February 1985 rating 
decision, and a noncompensable evaluation was assigned, 
effective from February 1984.  Service connection for 
bilateral hearing loss was granted by an April 1990 rating 
decision, and a 10 percent evaluation was assigned, effective 
from July 1989.  In January 1997, the veteran filed a claim 
for an increased evaluation, contending that his service-
connected bilateral hearing loss had increased in severity.  

In June 1997, the veteran underwent a VA audiological 
examination.  That examination found the veteran's pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
95
85
94
LEFT
60
65
70
65
65

The average pure tone decibel loss in the right ear was 92, 
and in the left ear was 66.  Speech audiometry revealed 
speech recognition ability of 0 percent in the right ear and 
of 48 percent in the left ear.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the veteran's June 1997 examination results yields a 
numerical category designation of XI in the right ear 
(between 90 and 97 percent of average pure tone decibel loss, 
with between 0 and 34 percent of speech discrimination), and 
VIII in the left ear (between 66 and 73 percent of average 
pure tone decibel loss, with between 44 and 50 percent of 
speech discrimination).  Entering the category designations 
for both ears into TABLE VII produces a disability percentage 
evaluation of 70 percent under Diagnostic Code 6107.  

However, the examiner who conducted the June 1997 rating 
examination concluded that the behavioral test (pure tone 
thresholds and speech tests) results were completely 
unreliable, and reflected considerable functional or non-
organic overlay.  Electrophysiological tests showed normal 
hearing for the low and mid frequencies and a high frequency 
hearing loss in both ears.  Specifically, nonorganic hearing 
loss was found, bilaterally.  Intermittence results 
demonstrated normal middle ear function in the left ear.  
Reflexes were present within normal limits at all 
frequencies, otoacoustic emissions were present and robust 
bilaterally, through 2000 Hertz (Hz) suggesting normal 
cochlear function.  Intensity levels demonstrated normal 
brainstem function, bilaterally.  Intensity levels suggested 
no more than a mild high frequency average hearing loss, 
bilaterally.  In sum, the examiner concluded that 
electrophysiological testing suggested normal hearing in the 
low and mid frequencies, with no more than a mild high 
frequency average hearing loss bilaterally.  

Accordingly, the Board must conclude that based on the 
available medical evidence, the veteran's bilateral hearing 
loss is not shown to warrant more than a 10 percent 
evaluation at this time.  The report of the June 1997 rating 
examination is the latest such examination of record, and the 
examiner concluded that the veteran's principal hearing 
disability involved no more than a mild high frequency 
hearing loss bilaterally.  Such is more consistent with a 10 
percent evaluation.  See Francisco, supra.  In reaching this 
conclusion, the Board notes that the veteran has been 
consistently uncooperative in participating in VA 
audiological testing.  In the report of the VA audiological 
examination of May 1995, which was conducted prior to the 
June 1997 examination, the examiner stated that the 
examination was not ratable.  This was attributed to the 
veteran's non-cooperation during the examination.  As 
electrophysiological test results only show mild high 
frequency test results, the Board finds that assignment of a 
10 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation.  

The Board further notes that to trigger the duty to assist, a 
claimant must do more than passively wait for assistance when 
he or she has information essential to his or her claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Likewise, the 
Board notes that the VA's duty to assist a claimant is not a 
one-way street; the veteran also has the duty to assist in 
the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide a reliable medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
Olson, supra.  Therefore, as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to 
reasonable doubt in his favor, the provisions of 38 U.S.C.A. 
§ 5107 are not applicable.  The Board finds no basis upon 
which to grant an evaluation in excess of 10 percent for the 
veteran's bilateral hearing loss.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (19910.  Here, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board notes that to the 
extent that the veteran may experience difficulty in 
obtaining or retaining employment, such is not shown to be 
the result of his bilateral hearing loss.  Therefore, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals





- 7 -


